FILED
                                                                  NOVEMBER 12, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 37186-7-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
GERALD KEITH MOCCARDINE,                      )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, A.C.J. — Gerald Moccardine appeals from two convictions for violating

a protection order. The State concedes that an essential element was missing from each

charge. We agree and reverse the convictions.

       Little needs to be said about the facts or procedural history. The charging

document alleged, in each instance, that Mr. Moccardine “violated the provision(s) of a

valid protection order.” Clerk’s Papers at 1. The statute, however, requires proof that

there is a valid protection order and that the defendant “knows of the order” and violates

it. RCW 26.50.110(1)(a).

       We agree with the parties that the information filed against Mr. Moccardine lacked

an allegation that he knew about the valid protection order. When a charging document

lacks an essential element, the remedy is to reverse the conviction(s) without prejudice to
No. 37186-7-III
State v. Moccardine


recharge the offense(s). State v. Murry, 13 Wash. App. 2d 542, 551-553, 465 P.3d 330

(2020).

      The convictions are reversed without prejudice.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Korsmo, A.C.J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Lawrence-Berrey, J.




                                           2